IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY

LESLIE KESTING,                      )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )      C.A. No. N14C-07-095 ALR
                                     )
RIVER ROAD SWIMMING CLUB             )
d/b/a RIVER ROAD SWIM CLUB,          )
RIVER TERRACE                        )
COOPERATIVE, INC., UNITED            )
WATER DELAWARE, INC., CITY           )
OF WILMINGTON, DELAWARE,             )
NEW CASTLE COUNTY,                   )
DELAWARE, STATE OF                   )
DELAWARE, and PROGRESSIVE            )
POOL MANAGEMENT, INC.,               )
                                     )
      Defendants.                    )



                         Submitted: December 12, 2014
                          Decided: December 15, 2014

       Upon Defendant River Road Swimming Club’s Motion to Dismiss
                                DENIED

    Plaintiff Leslie Kesting alleges that on August 31, 2012, she slipped and fell

into an “open manhole” (“Manhole”) at the intersection of Haines Road and River

Road, New Castle County, Delaware. Defendant River Road Swimming Club
filed a motion to dismiss pursuant to Rule 12(b)(6). 1 Plaintiff opposes River

Road’s motion. The Court heard oral argument.


       The Court must accept all well-pled allegations in Plaintiff’s complaint as

true. 2 A motion to dismiss for failure to state a claim upon which relief can be

granted will not be granted if the plaintiff may recover under any conceivable set

of circumstances susceptible of proof under the complaint. 3                  All reasonable

inferences shall be in favor of the non-moving party. 4


       River Road argues that Plaintiff’s Complaint should be dismissed because it

fails to sufficiently plead the facts and elements required for a negligence claim.

However, the threshold for the showing a plaintiff must make to survive a motion

to dismiss is low.5 To survive a motion to dismiss, the Complaint need only give

general notice of the claim asserted. 6 Although Plaintiff’s Complaint is broadly

written, the facts and elements necessary to give River Road general notice of a

negligence claim are present. Accordingly, River Road’s motion to dismiss must

be denied.



1
  Super. Ct. Civ. R. 12 (b)(6).
2
  Savor, Inc. v. FMR Corp., 812 A.2d 894, 896 (Del. 2002).
3
  Spence v. Funk, 396 A.2d 967 (Del. 1978); Rawley v. J.J. White, Inc., 918 A.2d 316, 319 (Del.
2007).
4
  Ramunno v. Cawley, 705 A.2d 1029, 1034 (Del. 1998); Savor, Inc. v. FMR Corp., 812 A.2d
894, 896 (Del. 2002).
5
  Doe v. Cahill, 884 A.2d 451, 458 (Del. 2005).
6
  Id. (quoting Ramunno v. Cawley, 705 A.2d 1029, 1034 (Del. 1998)).
                                               2
     NOW, THEREFORE, this 15th day of December, 2014, Defendant River

Road Swimming Club’s Motion to Dismiss is hereby DENIED.

     IT IS SO ORDERED.


                                Andrea L. Rocanelli
                                _______________________________
                                The Honorable Andrea L. Rocanelli




                                  3